Case 9:17-cv-00090-RC-KFG Document 25 Filed 06/02/20 Page 1 of 2 PageID #: 97



                              IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                              LUFKIN DIVISION


EDDY SPEARMAN                                            §

VS.                                                      §                 CIVIL ACTION NO. 9:17-CV-90

BRYAN COLLIER, et al.,                                   §

                              ORDER ACCEPTING THE MAGISTRATE
                            JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, Eddy Spearman, an inmate confined at the Eastham Unit with the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma pauperis,

filed this civil rights action pursuant to 42 U.S.C. § 1983 against defendants TDCJ Director, Bryan

Collier, Head Warden, Kevin Wheat, and Assistant Warden Gregory Vaughn.

       The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends plaintiff’s request for a preliminary injunction be denied as moot

(docket entry no. 20).

.      The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.1




       1
           Plaintiff received a copy of the Report and Recommendation on April 10, 2020 (docket entry no. 21).
Case 9:17-cv-00090-RC-KFG Document 25 Filed 06/02/20 Page 2 of 2 PageID #: 98



                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ACCEPTED. The request for a preliminary injunction

is DENIED as moot.

            So ORDERED and SIGNED, Jun 02, 2020.


                                                               ____________________
                                                               Ron Clark
                                                               Senior Judge




                                                2
